Defendant Quinn speaking on behalf of Defendant
Outlaw also provided Jacobs with information that
contradicts information contained in the Philadelphia
Police Department directives addressing corruption,
while threatening Jacobs. The email suggests Jacobs
would be charged with insubordination if Jacobs
contacted PC Outlaw again.

ARGUMENT

Jacobs and his former partner, Detective William
Sierra were selected for the OISI Unit by then,
Commanding Officer, Steve Nolan because of their
investigative acumen, including homicides as well as
their solid character. Krasner knew this to be a threat
to his political agenda. Immediately after his
inauguration, Krasner pursued their removal, starting
by attempting to remove Detective Sierra from the OISI
Unit.

Krasner knew of Sierra’s Honor, Integrity and
Service from an investigation Sierra was involved in as
a Homicide Detective and Defendant Krasner was a
defense attorney in the matter. (Krasner is still
pursuing corrupt actions in that investigation as the
DA). Krasner knew the attributes of Sierra clashed with
his burgeoning corruption.

The items on Krasner’s immediate agenda upon being
inaugurated and sworn into office as District Attorney
were as follows:

1.Have Detective Sierra removed from the OISI Unit
(Krasner did not know of Jacobs at this time).

2.Obtain the Police Officer Pownall Officer
Involved Shooting (“OIS”) investigation from the
Pennsylvania Attorney General’s Office to arrest
Pownall.

22

 
3.Remove all Assistant District Attorneys that did
not share his “vision” of a corrupt criminal
enterprise and insert ones that do
(Accountability and Integrity Unit of the
District Attorney’s Office).

4.Free Mumia Abu-Jamal.

Upon Krasner’s election and inauguration he
immediately began initiating his agenda of destroying
the African American Community and the Philadelphia
Police Department.

The Philadelphia District Attorney’s Office, headed
by Krasner, retrieved an adjudicated criminal
investigation, involving Philadelphia Police Officer
Ryan Pownall, from the AGO.

The investigation was not adjudicated to Krasner’s
satisfaction by the AGO.

Krasner’s District Attorney’s Office initiated a
Grand Jury against Pownall.

The DAO headed by Krasner submitted false,
misleading and perjured testimony to the grand jury in
order to obtain a first degree murder indictment
against Pownall.

When Jacobs attempted to expose the criminal
activity and corruption within the DAO, they
retaliated. The DAO retaliated against Jacobs by
initiating a criminal investigation against Jacobs. The
DAO once again INTENTIONALLY LIED to the COURT to
initiate the criminal investigation against Jacobs.

23

 
Defendant Krasner’s political agenda consist of
arresting Philadelphia Police Officers (preferably
white) and releasing convicted murderers, including
Mumia Abu-Jamal.

Defendant Krasner is a lying, narcissistic racist
with a Napoleon complex.

Defendant Krasner’s is also an egomaniac who has
done irreparable harm to the citizens of Philadelphia;
in particular the African American and Philadelphia
Police communities (pro se plaintiff Jacobs is a member
of both).

In an interview with Chad Pradelli (Channel 6 News,
Philadelphia) Pradelli states to Defendant Krasner
“your critics say that you view drugs as a non violent
crime yet that is what is fueling much of the gun
violence and much of the homicides in this city.”
Krasner responds “the data is not necessarily
supporting that, as for the notion.” Pradelli
interrupts Krasner stating “what’s the data say?”
Krasner stutters and responds “THE TRUTH IS WE’ RE
GETTING IT” (Tuskegee Experiment) with deadly
consequences. Krasner is twirling his eyeglasses during
interview (showing his disdain for the African American
community) .

Krasner is a “Clear and Present Danger” to the Law
Enforcement and African American community.

Krasner’s policies and corruption has led to the
deaths of almost 500 Philadelphians in 2020. At last
check approximately 90 percent on the victims are
African Americans. Their ages start in the womb.

24

 
This is not only Jacobs’ opinion of Krasner. The
United States Attorney of the Eastern District of
Pennsylvania shares Jacobs’ concerns of Krasner.

US Attorney William McSwain authored the following:
“Krasner has INFECTED the District Attorney’s Office
with a SICKNESS that has DEADLY consequences for the
CITY. ENOUGH IS ENOUGH. This MADNESS must stop.”

This was McSwain’s response response to a WHITE Law
Enforcement Officer being KILLED attempting to arrest a
CRIMINAL that KRASNER’S ORGANIZATION released.

Candidate for District Attorney, Carlos Vega also
shares Jacobs’ concerns.

Vega stated “Krasner has been conducting = an
experiment that is costing the lives of OUR children.”
Vega also stated Krasner’s DAO is killing “black and
brown” people.

Krasner’s assault on the citizens of Philadelphia
could have been mitigated if Jacobs’ concerns would
have been addressed by no less than three Philadelphia
Police Commissioners.

Instead of addressing Jacobs’ concerns as a citizen
of Philadelphia, the PPD conspired with the DAO to
retaliate against Jacobs.

Jacobs filed a Federal Civil Complaint (19-cv-4616)
for the actions committed by Krasner’s DAO against
Jacobs for reporting the corruption at the DAO.

Jacobs also had reported the criminal acts to the
PPD for over a year.

Jacobs participated in a law enforcement podcast
titled Search Warrant: “Clear and Present Danger.”

25

 
During podcast Jacobs discussed his litigation
against the DAO.

As a result, Defendant Wilson ordered Defendant
Hendershot to immediately conduct a disciplinary
investigation against Jacobs for exercising his First
Amendment Rights during the podcast.

Defendant Hendershot conducted one interview
(Jacobs) and concluded the investigation.

Defendant Pace then authored disciplinary charges,
witnessed by Defendant Hendershot. The charges against
Jacobs were Conduct Unbecoming Unspecified, which
carries a penalty of termination.

The disciplinary documents actually state the
reason for the charges were because Jacobs spoke out
against the DAO and Krasner during podcast.

The documents actually state it’s in violation of
Jacobs First Amendment Rights and retaliatory.

This is not just a causal link between the
protected conduct and the retaliatory act. It’s a
direct link (The disciplinary documents are a
confession; Pace has always been known as a boot
licking, glute kissing clerical worker within the
department who would do anything to maintain his
“duties.” Including as we now know, commit criminal
acts and violate the oath he took as an attorney).

Wilson proved his worth when he made a fool of
himself, at a press conference, falling on the sword to
protect criminals. His action caused a hero (Nicolleti)
to be arrested by Krasner’s corrupt DAO.

Jacobs spoke out on a matter of public concern and
was once again retaliated against.

26

 
The ENTIRE “investigation” against Jacobs by this
criminal enterprise (should be charged with RICO) took
23 days, including 7 non-work days from date of
podcast.

Why couldn’t these criminals find a policy, custom
or guideline violated by Jacobs? Why is the charge
UNSPECIFIED?

It’s because Jacobs hurt the egomaniac’s feelings
and he called his minions to continue retaliatory acts
against Jacobs including terminating his law
enforcement career (bullies always bleed when they get
punched in the nose).

The Philadelphia Police Department’s Policy
(Directive) of reporting corruption is located in
Directive 8.10-Preventing corruption within the ranks.

The Directive starts as follows: Honor, Integrity
and Service are the CORE values upon which we stand as
a Police Department and to SERVE the community. It is
the ABSOLUTE RESPONSIBILITY of EACH and EVERY member of
this Department to uphold these CORE values. Nothing
can destroy the honor and integrity of the Philadelphia
Police Department, along with esprit de corps and
morale of its members, faster than corruption, abuse of
authority, official misconduct, or even the appearance
of improprieties by members of the Department.

The POLICY states as follows:

ALL members of the Philadelphia Police Department,
SWORN and CIVILIAN, are professionals and shall conduct
themselves, whether on or off-duty,, in a professional
manner by not committing any inappropriate acts or
deeds that would otherwise compromise the honor and
integrity of the Department.

27

 
ALL actions and deeds by members of the Department
shall be consistent with the LAWS, REGULATIONS and
MANDATES of the Constitution of the United States, and
the Commonwealth oof Pennsylvania, the City of
Philadelphia Home Rule Charter, the Philadelphia Police
Department, The Police Officer’s Code of Ethics, and
avoid even the appearance of impropriety.

Section 3 (Employees Responsibility to Report
Corruption, Misconduct and other Improper acts
affecting the Department), states the following:

A.ALL personnel have the RIGHT and DUTY to file
complaints of CORRUPTION, misconduct, and other
conditions that negatively impact the Department
by ANY employee of the Police Department.

B.REPRISALS against any member of the Department,
who reports CORRUPTION, misconduct or other
conditions that negatively impact the Department
ARE STRICTLY PROHIBITED. ALL instances of
suspected REPRISALS will be immediately
investigated by the Office of Professional
Responsibility and those found committing such
REPRISALS will be subjected to disciplinary
action up to and including dismissal. In cases
regarding CRIMINAL allegations, CRIMINAL charges
may ensue for such REPRISALS.

Section 6 covers the Whistleblower Law (43
P.S.1421) which ALL Defendants are violating.

THE TOP THREE PHILADELPHIA POLICE DEPARTMENT
OFFICIALS ARE ALL CORRUPTED AND SHOULD’ BE
IMMEDIATEDLY INVESTIGATED AND PROSECUTED FOR
THEIR PARTICIPATION IN THIS CONSPIRACY WITH
KRASNER. JACOBS’ DOCUMENTS AND DEPARTMENTAL
DIRECTIVES ALONE SHOW PROBABLE CAUSE.

28

 
The Defendants conspired to ruin the career of
a decorated Law Enforcement Officer with a
Defendant who, if he heard a car backfire, would
hide in his basement under a mattress like the
criminal he presents himself to be in this
community.

This is the person who conducts himself as
judge, jury and executioner of heroes.

Jacobs made all notifications. Jacobs asked
current Police Commissioner, Defendant Outlaw on
numerous occasions if she was going to execute
Commissioner’ s Direct Action (CDA) against
Jacobs. The Defendant refused to acknowledge the
illegal actions of her subordinates and referred
Jacobs to the City’s attorneys.

The Philadelphia Police Department’s Policy
(Directive) on Disciplinary Procedures-8.6 gives
the Police Commissioner plenary power over all
disciplinary decisions.

The Directive states a complete and thorough
investigation will be conducted.

Only one person was interviewed (Jacobs) in
this “investigation” before Jacobs career was
constructively terminated by the Defendants.

Defendant Outlaw, with her plenary power on
discipline, could have ended this activity
against Jacobs immediately. Instead, she decided
to join the criminal activity.

29

 
Jacobs’ repeated attempts to obtain JUSTICE for
the DESTRUCTION of his Law Enforcement career of
almost a quarter century, caused defendant Quinn to
issue a threatening email on October 9, 2020.

Defendant Quinn informed Jacobs it was in
response to Jacobs’ October 6, 2020 memorandum.

The email informed Jacobs it was “INAPPROPRIATE
and DISRUPTIVE” for Jacobs to have this matter
adjudicated by continuing to attempt contact with
PHILADELPHIA POLICE COMMISIONER, DEFENDANT DANIELLE
OUTLAW regarding CORRUPTION in the City of
Philadelphia.

Jacobs has not violated ANY Law or Police
Department Police policy in this matter. To the
contrary Jacobs has exhausted all avenues to
mediate and resolve this matter.

Defendant Quinn’s email informed Jacobs, his
efforts are futile. The Defendants have entered
into a CONSPIRACY to violate Jacobs’ Constitutional
Rights and Constructively Discharge Jacobs from the
Philadelphia Police Department. This has inflicted
untold damages to Jacobs.

Defendant Outlaw is paid almost three hundred
thousand dollars a year to conspire with the other
racist defendants.

Their mission is to sell out the African
American community and have white Police Officers
prosecuted.

The color of your skin does not make you a
racist or ignorant. The content of your character
does.

30

 
All of the named defendants have been apprised
of Jacobs’ allegations and request for a criminal
investigation into the matter. The PPD Defendants
that are named and a part of the conspiracy with
the DAO to silence Jacobs are: Outlaw, Coulter,
Naish, Wilson, Pace, Hendershot and Quinn.

Defendant Naish has settled previous violations
of subordinate’s First Amendment Rights.

Krasner’s CORRUPT CRIMINAL ENTERPRISE does not
stop there (The African American and Law
Enforcement communities should join together in a
class action complaint).

This criminal enterprise has arrested two sworn
Law Enforcement Officers for performing their
duties. They should be arrested for that conspiracy
as well.

Example 1:
PA Statute for Riot (Section 5501):

A person is guilty of riot, a FELONY of the
third degree, if he participates with two or more

others in a course of disorderly conduct:

1.With intent to commit or facilitate the
commission of a felony or misdemeanor;

2.With intent to prevent or coerce action; or

3.When the actor or any other participant to the
actor uses or plans to use a firearm or other
deadly weapon.

31

 
PA Statute for Robbery (Section 3701):

A person is guilty of robbery if, in the course
of committing a theft, he;

PHYSICALLY TAKES OR REMOVES THE PROPERTY FROM THE
PERSON OF ANOTHER BY FORCE, HOWEVER SLIGHT.

THIS IS A THIRD DEGREE FELONY.
PA Statute for Aggravated Assault (Section 2702):
A person is guilty of Aggravated Assault if he;

Attempts by PHYSICAL MENACE to put any POLICE
OFFICER, while in performance of their duties in
fear of imminent serious bodily injury.

In example 1 Inspector Bologna (a white Law
Enforcement Officer) was involved in the effecting
of an arrest of an individual during an MASS
disorderly conduct incident (RIOT). During the
incident, the Inspector was interdicted (Aggravated
Assault) by a subject who was part of the MASS. The
Inspector engaged the FELON and struck the subject
with his asp (official PPD equipment). A struggle
between the subject and Inspector ensued and the
subject disarmed the Inspector of the asp (Robbery)
and tossed the asp into the MASS. The subject was
ultimately arrested. Defendant Krasner’s Office
released the subject and arrested the Inspector.
Defendant Outlaw’s Department terminated the
employment of the Inspector.

Example 2:
PA statute for Riot 5501 (previously listed)

Federal Hobbs Act (18 U.S.C. § 1951):

32

 
Whoever in any way or degree obstructs, delays,
or affects commerce or the movement of any article
or commodity in commerce, by robbery or extortion
or attempts or conspires so to do, or commits or
threatens physical violence to any person or
property in furtherance of a plan or purpose to do
anything in violation of this section shall be
fined under this title or imprisoned not more than
twenty years or both.

Here you have multiple people engaged in a
course or disorderly conduct wearing GAS MASK,
blocking a US Interstate Highway.

Police Officer Nicolletti (White SWAT Officer)
was ORDERED by Command Staff of the Philadelphia
Police Department to clear the Interstate and
deploy gas against the RIOTERS. The Officer engaged
subjects in violations of Federal, State and Local
criminal statutes.

The Officer deployed the use of gas in the
appropriate tactical LAW ENFORCEMENT manner and
removed the individuals engaged in the criminal
conduct PER ORDERS.

Defendants Krasner, Outlaw and Wilson engaged
in a conspiracy to arrest Officer Nicolletti and
terminate his career. This was done because
defendant Krasner could not arrest his father for a
previous OIS. The Department and Krasner’s Office
did not prosecute any person that was engaged in
Federal, State and Local Criminal violations.

These criminals are now suing the CITIZENS of
Philadelphia and will be paid for their criminal
activity.

33

 
Example 3:

Stefon Crawley attempted to kill multiple
Police Officers (White and Black) with a handgun.
Crawley was shot and arrested during the incident.
Defendant Krasner’s Office withdrew the charges
against Crawley who had his DNA on one of the
arresting Officer’s gun. Crawley is now attempting
to sue the citizens of Philadelphia.

Example 4:

Two Police Officers recently responded to a
Domestic Incident. During the incident they were
force to use deadly force on a male who charged at
the Officers with a knife. Krasner said he is not
going to rely on the PPD’s investigation. Krasner
is going to “conduct his OWN investigation.” This
incident was caught on video and was CLEARLY a
justified OIS and use of force. The Officers should
have already been cleared. The Defendants’ criminal
enterprise is going to attempt to conduct a grand
jury which is the way this corrupt organization
obtains indictments against innocent Officers.

Bmample oS

While a madman was shooting six Police Officers
with an assault rifle, Krasner was negotiating a
plea deal on the phone with the madman. All the
while he was not letting the tactical teams on the
ground know what he was doing. Last time I checked
Krasner was not a HOSTAGE NEGOTIATOR. Then he
refuses to provide the information and provide an
interview to INVESTIGATORS (Best Evidence Rule).

34

 
Example 6: Defendant Naish has been known to
violate the citizens of Philadelphia constitutional
liberties. After the Chief of the Homicide Unit
(rumors abound about state of mind) at Krasner’s
corrupt District Attorney’s Office conducted an
illegal vehicle investigation during a road rage
incident. Defendant Naish ordered subordinates to
conduct an illegal seizure of the vehicle and Other
violations by these individuals according to
witnesses, were committed.

Example 7: Defendant Outlaw during an interview
on NBC blamed the homicides (499) on Covid-19 (Did
the defendant notify the CDC so they could be
included in the totals). This is a conspiracy to
cover up corruption. This is not rocket science, it
is corruption. Every expert, for that matter every
laymen, will tell you crime without consequences
equals more crime, period. The CRIMINALS ravaging
this City knows this the BEST.

The defendants actions and/or inactions has
caused hundreds of lives to be lost and millions of
citizens the liberty their entitled.

The only responses Jacobs has received from the
defendants as a result of reporting corruption
were:

1.Received Sir

2.We are not the proper authority to address
your victimization.

3.Your reporting of corruption is Conduct
Unbecoming, which is grounds for termination

4,.Never received, talk to my lawyer.

5.Your constant attempts of reporting
corruption is Inappropriate and Disruptive.

35

 
COUNT ONE
First Amendment Retaliation
42 U.S.C. 1983 (“Section 1983”)

Was Jacobs involved in an act protected by
the United States Constitution?

Yes.

Did the defendants retaliate as a result
of Jacobs engaging in an act protected by the
Constitution?

Yes.

Was there a causal link between the act
protected by the Constitution and the
retaliation?

Yes.

Jacobs participated in a podcast. During
the podcast Jacobs discussed the retaliatory
actions committed by the Philadelphia District
Attorney’s Office against him for reporting
corruption. Immediately following the podcast
(3 working days) the defendants, acting under
the color of law, retaliated against Jacobs by
initiating disciplinary actions. The discipline
comes with a penalty of termination, ending
Jacobs’ 25 year law enforcement career. The
defendants actually state in the disciplinary
documents, the discipline was because of
Jacobs’ reporting the corruption during the
podcast.

36

 
COUNT TWO
WHISTLEBLOWER
(43 PS 1421)

Providing protection for employees who report a
violation or suspected violation of State, local or
Federal law; providing protection for employees who
participate in hearings, investigations, legislative
inquiries or court actions; and prescribing remedies
and penalties.

“Whistleblower.” A person who witnesses or has
evidence of wrongdoing or waste while employed and who
makes a good faith report of the wrongdoing or waste,
verbally or in writing, to one of the person’s
superiors, to an agent of the employer or to an
appropriate authority.

Protection of employees:

(d) Persons not to be discharged.— No employer may
discharge, threaten or otherwise discriminate or
retaliate against an employee regarding the
employee’s compensation, terms, conditions,
location or privileges of employment because the
employee or a person acting on behalf of the
employee makes a good faith report or is about to
report, verbally or in writing, to the employer
or appropriate authority an instance of
wrongdoing or waste by a public body or an
instance of waste by any other employer as
defined in this act.

(d) Civil service employees.— An employee covered by
civil service who contests a civil service action,
believing it to be motivated by his having made a good
faith report, verbally or in writing, of an instance of
wrongdoing or waste, may submit as admissible evidence
any or all material relating to the action as
whistleblower and to the resulting alleged reprisal.

37

 
COUNT THREE

Fourteenth Amendment violation of Due Process
42 U.S.C. 1983 (“Section 1983”)

The defendants violated Jacobs’ rights to due
process by initiating, conspiring and enforcing an
arbitrary and capricious disciplinary investigation
against Jacobs.

The defendants also conspired to refuse Jacobs the
protections he is afforded from the criminality
committed by the defendants.

COUNT FOUR
Conspiracy

The defendants engaged in a course of
conduct to deprive Jacobs of his federally
protected Constitutional Rights.

The defendants continue to engage in this
behavior.

The defendants have confessed in their own
documents of this conduct.

CONCLUSION

Jacobs took an oath to protect the
citizens of Philadelphia. Jacobs is honoring
that oath.

The defendants also took oaths to protect
the citizens of Philadelphia. Some took an oath
as lawyers in Pennsylvania. The defendants
(ALL) are violating their oaths.

38

 
In the criminal world there is a saying
“snitches get stitches”. The saying speaks for
itself. If you tell on the criminal they will
harm you in some way.

The defendants are all engaging in
criminal behavior. Jacobs is a snitch. The
defendants are giving Jacobs his stitches.

There is one word that rhymes with snitch
and stitch that Jacobs is not. Jacobs will
continue to honor his oath. Jacobs is not going
away. These criminals are.

Chris Palmer and Mensah Dean the so called
“reporters” for the Philadelphia Inquirer also
could have provided the citizens of
Philadelphia with quality information. Palmer
contacted Jacobs immediately after Jacobs’
filed his civil complaint. Jacobs confirmed the
complaint but would not provide Palmer an
interview after investigation revealed he was
Krasner’s publicist and not an actual reporter,
in Jacobs’ opinion. Mensah Dean sat in the
courtroom when Pownall’s attorney told the
courtroom of the DAO’s nefarious actions.
Jacobs was inches (pre covid) away standing
directly over Dean’s left shoulder as he took
notes. This “reporter” refused to “report” what
happened in the courtroom that day. Jacobs has
watched Dean sit in on numerous homicide court
cases, where the victims are almost always
African American. Dean chooses to tow Krasner’s
“white savior” of black people anthem. Jacobs
will not tow that line, nor will he “kneel”
like some has done before him. I guess selling
the Inquirer is worth selling out.

39

 
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used BG counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: OG {20 x 560G | Pe ADEcP (4 f A, ? Ae | [4 (30
sis otOetnions TED i ee CHICK, LIA LPL oo
Place of Accident, Incident or Transaction: ZIOO oe orth \ St, PHI A. WP Xn ZL PL- KS

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ |
previously terminated action in this court?

pending or within one year previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No me

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ |
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No we
case filed by the same individual?

 
  

I certify that, to my knowledge, the within case i is not related to any case ndw pending or within one year previously terminated action in
this court except as noted above.

DATE: | = O- ZLOB | | “iM st sign her Y¥2.c3 Se

 

 

 

 

ioPmey-et-tey / Pro Se Plaintiff Attorney I.D. # (if applicable)

CIVIL: (Place a V in one category only)
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
OO 1. Indemnity Contract, Marine Contract, and All Other Contracts L] 1. Insurance Contract and Other Contracts
[] 2. FELA L] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury CJ 3. Assault, Defamation
L] 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent [] 5. Motor Vehicle Personal Injury
a Labor-Management Relations [J 6. Other Personal Injury (Please specify):

7. Civil Rights [.] 7. Products Liability
[] 8. Habeas Corpus 1 8. Products Liability — Asbestos

9. Securities Act(s) Cases [] 9. All other Diversity Cases
H 10. Social Security Review Cases (Please specify):
C1 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, \ »« Ag 2 \ c\< = | Ae CO GB. ) , counsel of record or pro se plaintiff, do hereby certify:

[Pos to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

  
 

[ | Relief other than monetary damages is sought.

DATE: | — (g — 22 | | Sizy/here iF cab ye

torn Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 

 
